DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-15 and 23-27 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
controller (read: means for controlling at least one extruder, the 3D movement assembly, and the build-plate, claim 1, corresponding structure found in specification paragraph [0027]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”).
Regarding Claim 1, Maggiore discloses a 3D printing device (1) comprising a printer housing (5) that may comprise rigid walls (7) and enclosing a printer assembly (3) including at least one printing head ([0006], [0128]; Fig. 1). The at least one printing head is in a fixed position and the printing platform (build-plate, 32) can be moved along three degrees of freedom that may comprise three linear axes orthogonal 
Regarding Claims 7-8, the limitations of Claim 1 from which Claims 7-8 depend are disclosed by Maggiore as discussed above. Maggiore discloses the material is a biological material and the extruder printing head is for deposition of cells from a bioreactor ([0132]). 
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by Maggiore as discussed above. Maggiore discloses a heated solid extruder head for the deposition of solid elements ([0132]), thus the at least one extruder comprises a thermal regulation system.
Regarding Claim 10, the limitations of Claim 1 from which Claim 10 depends are disclosed by Maggiore as discussed above. Maggiore discloses the build-plate can be moved along three degrees of freedom that may comprise three linear axes orthogonal to each other ([0014], [0131]). The Examiner .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Gatenholm et al. (US 2018/0326665 A1, hereinafter “Gatenholm.
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Maggiore as discussed above. Maggiore discloses a cabinet for housing the at least one extruder, the 3D movement assembly, and the build-plate. Maggiore does not explicitly disclose the cabinet houses the controller.
In the same field of endeavor, apparatus for bioprinting, Gatenholm discloses “[a]n airtight chamber or enclosure is provided so that positive pressure can be created inside the chamber. Unfiltered air is sucked in from outside into the chamber through a high efficiency filter such as a HEPA filter, using an electrically powered fan or blower, filtering out at least about 99% of particles and contaminants. The filtered air is then pushed into a 3D printing area inside the chamber and out through vents within the frame of the chamber. The technology provides a clean environment for 3D bioprinting of human tissue models and organs and 3D cell culturing without requiring clean room facilities” (Abstract). Gatenholm discloses a cabinet for housing the controller ([0052], [0064]; Fig. 3). Figure 3 depicts the 3D printer includes a chamber (105) housing controls (165).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of an apparatus for extrusion-based 3D printing with a bioprinter, as discussed above, with the Gatenholm teaching of a cabinet for housing the controller as well as providing a sterile 3D printer design. One would be motivated to combine them by a desire to gain the benefit of reducing cost by eliminating the need for expensive clean rooms and special certified facilities, as taught by Gatenholm [Abstract].
Regarding Claim 3, the limitations of Claim 2 from which Claim 3 depends are disclosed by the combination Maggiore and Gatenholm as discussed above. Maggiore further discloses a more complex designs of the embodiment may contain transfer hatches (plural) and other accessories ([0212]). Thus, the cabinet may comprise multiple doors to allow access to various components of the bioprinter.
Regarding Claim 4, the limitations of Claim 2 from which Claim 4 depends are disclosed by the combination Maggiore and Gatenholm as discussed above. Maggiore further discloses the at least one extruder is non-movably fixed to the cabinet ([0132]). 
Regarding Claims 5-6, the limitations of Claim 4 from which Claims 5-6 depends are disclosed by the combination Maggiore and Gatenholm as discussed above. Maggiore further discloses the bioprinter ,

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Albert et al. (US 2017/0355153 A1, hereinafter “Albert”).
Regarding Claim 11, the limitations of Claim 10 from which Claim 11 depends are disclosed by Maggiore as discussed above. Maggiore does not explicitly disclose that the build-plate is mounted to the z-axis stage. 
In the same field of endeavor, apparatus for 3D printing, Albert discloses a 3D printer wherein the build-plate is mounted to the z-axis stage and includes a platform (545) attached to a z-axis stage (565) ([0113-0114]; Fig. 5B). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of an apparatus for 3D printing, as discussed above, with the Albert teaching of mounting the build-plate to the z-axis stage. One would be motivated to combine them by a desire to gain the benefit of a fine precision 3D printer with a design that prevents damaging the printer and printed object during use, as taught by Albert ([0056], [0148])].
Regarding Claim 14, the limitations of Claim 1 from which Claim 14 depends are disclosed by Maggiore as discussed above. Maggiore does not explicitly disclose wherein the build-plate comprises an anti-crash assembly. 
In the same field of endeavor, apparatus for 3D printing, Albert discloses a 3D printer with an anti-crash assembly including a plate 9445) and a magnetic arrangement for preventing crashes and collision of the plate and printing nozzle ([0198]; Fig. 17B)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of an apparatus for 3D printing, as discussed above, with the Albert teaching of an anti-crash assembly. One would be motivated to combine Albert ([0148], [0198])].

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Murphy et al. (US 2016/0074558 A1, hereinafter “Murphy”). 
Regarding Claims 12-13, the limitations of Claim 1 from which Claims 12-13 depend are disclosed by Maggiore as discussed above. Maggiore does not explicitly disclose the build-plate comprises a thermal modulation system configured to elevate a temperature of the build-plate above 60 degrees Celsius. 
In the same field of endeavor, apparatus for bioprinting, Murphy discloses improvements to bioprinting technology that facilitate automation of tissue and organ fabrication processes (Abstract), the bioprinting technology comprising a build-plate with a thermal modulation system, the build-plate including a receiving surface and a means for adjusting the temperature of the receiving surface from 0 to 90 degrees Celsius ([0006], [0135-0137]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of an apparatus for 3D printing with a bioprinter, as discussed above, with the Murphy teaching of a build-plate with a thermal modulation system. One would be motivated to combine them by a desire to gain the benefit of a cost-effective device for fabricating tissues and organs with means of maintaining the temperature of a printed biological material at a desired temperature, as taught by Murphy ([0006], [0135-0137]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Lee (US 2018/0085493 A1, hereinafter “Lee”).
Regarding Claim 15, the limitations of Claim 1 from which Claim 15 depends are disclosed by Maggiore as discussed above. Maggiore
In the same field of endeavor, 3D printing for forming a biocompatible scaffold for growing organs ([0141]), Lee discloses the channels of the printed scaffold can be printed with a precision of 0.1 microns to 1000microns ([0178]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of an apparatus for 3D printing a biological feature, as discussed above, with the Lee teaching of printing the scaffold with a resolution less than 1 micrometer. One would be motivated to combine them by a desire to gain the benefit of improved resolution of the delivery of components of an artificial tissue so as to create multiple tissues with correct tissue interfaces, as taught by Lee [0146].


Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0110901 A1, hereinafter “Lewis”), in view of Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”). 
Regarding Claim 23, Lewis discloses a method of manufacturing an organomimetic device, i.e., a method comprising printing a tubular tissue on a perfusable chip for arterial and venous circulation ([0223], [0337]). The method comprising mounting a chip to a build-plate of a bioprinter, and further comprising extruding ink onto the chip substrate via multiple nozzles of a printhead ([0223], [0337]). Lewis does not explicitly disclose the build-plate is mounted to a three-dimensional movement assembly housed within a cabinet; moving, by a controller and via the three-dimensional movement assembly, the build- plate relative to at least one extruder non-movably fixed to the cabinet; and extruding, by the controller. 
In the same field of endeavor, 3D printing, Maggiore discloses a 3D printing device (1) comprising a printer housing (cabinet, 5) that may comprise rigid walls (7) and enclosing a printer assembly (3) including at least one printing head ([0006], [0128]; Fig. 1). The at least one printing head is in a fixed position and the printing platform (build-plate, 32) can be moved along three degrees of freedom that may comprise three linear axes orthogonal to each other ([0014], [0131]). Fluid actuators, such as air actuators or inflatable bags or bladders, can be utilized to move a printing tray (32) on a three-axis framework (3D movement assembly, 30) ([0131]). The build-plate may be a flat platform or have walls 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Lewis invention of a method for manufacturing an organomimetic device, the method including printing tissue on a perfusable chip, as discussed above, with the Maggiore teaching of a bioprinter for manufacturing an organomimetic device. One would be motivated to combine them by a desire to gain the benefit of providing a sterile manufacturing device for manufacturing replacement organs, as taught by Maggiore ([0006], [0091]).
Regarding Claim 24, the limitation of Claim 23 from which Claim 24 depends are disclosed by the combination Lewis and Maggiore as discussed above. Lewis further discloses the printer includes four independently addressable printheads employed to extrude different compositions ([0230], [0377]). 
Regarding Claims 25-26, the limitation of Claim 23 from which Claim 25-26 depend are disclosed by the combination Lewis and Maggiore as discussed above. Lewis further discloses the chips were printed using cell-laden inks ([0339]). 
Regarding Claim 27, the limitation of Claim 23 from which Claim 27 depends are disclosed by the combination Lewis and Maggiore as discussed above. Lewis further discloses the printed extra cellular matrix PT/proximal tube construct was loaded with PTEC/proximal tubule epithelial cells ([0214-0216], [0388-0389]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743